Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-16 are pending, with claims 1-6 being examined, and claims 7-16 deemed withdrawn. Claims 1-4 are canceled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) received on 3/9/2020 and 11/27/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The limitation “an analysis section” in claim 1 has been examined as any device or structure capable of performing analysis, such as at least one analyzer.
The limitation “analysis unit” in claim 3 has been examined as any device or structure capable of performing analysis, such as an analyzer.
The limitation “a specimen collection section” in claim 6 has been examined as any region of space capable of holding multiple collected specimens.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a determination section that determines…” in claim 1, and “a storage section that stores…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0054] of the Pre-Grant Publication of the instant Application, US 2020/0264206 A1 (Sarwar et al., hereinafter “Sarwar”) teaches the determination section being part of a computer. For purposes of examination, the examiner will interpret the determination section to be part of a computer, and equivalents thereof. [0054] of Sarwar teaches the storage section being part of a computer. For purposes of examination, the examiner will interpret the determination section to be part of a computer, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	Note: the limitation “a liquid dispensing mechanism” in claim 1 has not been interpreted under 35 U.S.C. 112(f) because sufficient structure is recited to perform the recited function, i.e. “a probe provided at the liquid dispensing mechanism”, recited later in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, Lns. 3-5 recite, “the controller sets an automatic re-test request in response to whether automatic re-test setting is present”. However, it is unclear how the re-test setting is initially present. Does a user perform the automatic re-test setting? Is automatic re-test setting performed in response to a condition? Further clarification is needed.
Claim 3, Ln. 8 recites, “a determination section”. However, it is unclear if this determination section is the same as or different from the determination section previously recited in claim 1. For purposes of compact prosecution, the above limitation has been examined as, “the determination section”.
Claim 4 is rejected for depending on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimase et al. (US Pub. No. 2004/0034479; hereinafter Shimase; already of record).

Regarding claim 1, Shimase discloses an automatic analyzer ([0002]). The automatic analyzer comprises: 
	a liquid dispensing mechanism that sucks a sample or a reagent that is a liquid contained in a container ([0008], [0056], see Fig. 1 at sample probe 1).
	A pressure sensor that measures a change of a pressure in a probe provided at the liquid dispensing mechanism ([0025], [0059], see Fig. 1 at pressure sensor 13).
	A determination section that determines whether suction by the probe is liquid suction that is normal suction or air suction that is abnormal suction on the basis of the change of the pressure measured by the pressure sensor ([0025], [0061]-[0064], see Fig. 3, [0120], the dispensing abnormality determining unit determines the presence or absence of an abnormality in the dispensing operation, including an empty suction abnormality indicating that there is no sample present in the sample vessel, see also Fig. 17 which shows that S44 determines whether there is empty suction during the dispensing step, [0084]-[0088], a microcomputer can be used to determine dispensing abnormalities, see the Claim Interpretation section above in the instant Office Action, where the determination section has been interpreted to be part of a computer, and equivalents thereof).
	An analysis section that analyzes the sample ([0112], see Fig. 15 at photometer 27).
	A storage section that stores a cumulative number of air suction abnormalities per liquid determined by the determination section and an allowable cumulative number for the number of the air suction abnormalities, the allowable cumulative number being equal to or greater than 2 ([0025], [0085], a microcomputer stores output values of the pressure sensor, which are used by the determining unit to determine whether there is an abnormality in the dispensing operation. The microcomputer appears capable of storing the number of times an abnormality has been detected, see the Claim Interpretation section above in the instant Office Action, where the storage section has been interpreted to be part of a computer, and equivalents thereof. See also Fig. 17, which shows that when empty suction is determined in S44, sample dispensing is continued unless variable l is greater than or equal to a number i in S47). 
	A controller that controls the liquid dispensing mechanism, the determination section, and the analysis section to operate ([0112]-[0113], see Fig. 15 at control unit 36. The control unit controls the overall operation). 
	The controller updates the cumulative number of the air suction abnormalities and stores the updated cumulative number in the storage section even if the air suction abnormalities are not consecutive in a course of a suction operation of the liquid by the probe with respect to a number of measurement items for the same liquid ([0112]-[0113], see Fig. 15, [0120], see also Fig. 17, which shows that when an empty suction is determined during dispensing, the variable l established in S40 is increased by 1 in S48. It appears that the air suction abnormalities do not need to be consecutive according to the flowchart in the Figure).
	Causes the suction operation planned on the liquid to be continued until the updated cumulative number reaches the allowable cumulative number ([0120], see Fig. 17, which shows that dispensing is continued until variable l is greater than or equal to a number i in S47).
	Cancels requests of the measurement items planned for the liquid and causes the suction operation to be performed on another liquid planned next when the updated cumulative number reaches the allowable cumulative number ([0120], see Fig. 17, which shows that when variable l is greater than or equal to a number i in S47, analysis is suspended in S50, and a next sample is dispensed in S51).
	Note: The instant Claims contain a large amount of functional language (ex: “a liquid dispensing mechanism that sucks…”, “a storage section that stores…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
	Note: “a controller that controls …” relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). To recite more than a mere capability, the Examiner suggests reciting language related to the controller such as “programmed to…”, “configured to…”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shimase, as applied to claim 1 above, and further in view of Matsubara et al. (Translation of JP Pub. No. 2000-74925; hereinafter Matsubara).

Regarding claim 2, Shimase discloses the automatic analyzer according to claim 1. Shimase further discloses the controller (see claim 1 above at Shimase teaching the controller in [0112]-[0113], Fig. 15).
	Shimase fails to explicitly disclose that:
the controller sets an automatic re-test request in response to whether automatic re-test setting is present, and 
sets the automatic re-test request to a measurement item for which it is determined to have an air suction abnormality before the updated cumulative number reaches the allowable cumulative number when the automatic re-test setting is present.
	Matsubara is in the analogous field of automatic analyzers (Matsubara Pg. 1 2nd Para.). Matsubara teaches a controller that sets an automatic re-test request in response to whether automatic re-test setting is present (Matsubara Pg. 6 5th Para., the operator can specify whether each analysis item should have the re-examination request activated). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller in the automatic analyzer of Shimase so that the controller sets an automatic re-test request in response to whether automatic re-test setting is present as in Matsubara, as Matsubara teaches that specifying that that only certain analysis items should be re-tested can reduce the consumption of important trace samples (Matsubara; Pg. 6 5th Para., Pg. 6 Last Para.-Pg. 7 1st Para.), thereby conserving materials and reducing operating costs.
	With regards to the controller setting the automatic re-test request to a measurement item for which it is determined to have an air suction abnormality before the updated cumulative number reaches the allowable cumulative number when the automatic re-test setting is present, the controller of modified Shimase appears capable of performing the above function. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller of modified Shimase to set the automatic re-test request to a measurement item for which it is determined to have an air suction abnormality before the updated cumulative number reaches the allowable cumulative number when the automatic re-test setting is present. The motivation would have been to allow for re-testing of specific items, while reducing the consumption of important trace samples by preventing automatic re-testing of other items (Matsubara; Pg. 6 5th Para., Pg. 6 Last Para.-Pg. 7 1st Para.), while Shimase teaches that stopping dispensing when the updated cumulative number reaches the allowable cumulative number will allow for the switching of samples from a container with insufficient sample to a new container having sufficient sample (Shimase [0120]).

Regarding claim 3, Shimase discloses the automatic analyzer according to claim 1.
	Shimase fails to explicitly disclose that:
the analysis section includes a first analysis unit and a second analysis unit, and 
the controller adds up and updates the cumulative number of the air suction abnormalities of the same liquid each determined to have an air suction abnormality by a determination section of each of the first analysis unit and the second analysis unit, and stores the updated cumulative number in the storage section, and 
causes the suction operation planned on the liquid to be performed until the updated cumulative number reaches the allowable cumulative number.
	However, Matsubara teaches an analysis section that includes a first analysis unit and a second analysis unit (Matsubara; Pg. 3 5th-6th Paras., see Fig. 1 at analysis modules 5 to 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the automatic analyzer of Shimase to include an analysis section that includes a first analysis unit and a second analysis unit as in Matsubara. The motivation would have been that including multiple analysis units would increase throughput, thereby enhancing efficiency.
	Further, the controller of modified Shimase appears capable of adding up the cumulative number of air suction abnormalities, and storing the updated cumulative number in the storage section, while causing the suction operation to be performed until the updated cumulative number reaches the allowable cumulative number. As the controller of Shimase is able to track the cumulative number of air suction abnormalities for a single analysis unit, and perform suction operation until an updated cumulative number reaches an allowable cumulative number (Shimase Fig. 17), it appears that the controller of Shimase would be capable of tracking the number of air suction abnormalities of multiple analysis units as well.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shimase and Matsubara, as applied to claims 2 and 3 above, and further in view of Yamazaki (Translation of JP Pub. No. 2016-206112).

Regarding claim 4, modified Shimase discloses the automatic analyzer according to claim 3. Modified Shimase further discloses the first and second analysis unit (see Claim 3 above at Matsubara teaching the first and second analysis unit in Pg. 3 5th-6th Paras., see Fig. 1). 
	Modified Shimase fails to explicitly disclose that each of the first analysis unit and the second analysis unit determines that bubbles are present at the surface of the liquid on the basis of the change of the pressure in the probe after the probe contacts the bubbles.
	Yamazaki is in the analogous field of automatic analyzers (Yamazaki Pg. 1 2nd Para.). Yamazaki teaches analysis units that determine that bubbles are present at the surface of the liquid based on a pressure change in a probe after the probe contacts the bubbles (Yamazaki; Pg. 1 2nd Para., Pg. 4 2nd to Last Para., Pg. 5 2nd-3rd Para.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second analysis unit in the automatic analyzer of modified Shimase so that each analysis unit determines that bubbles are present at the surface of the liquid on the basis of the change of the pressure in the probe after the probe contacts the bubbles as in Yamazaki, as Yamazaki teaches that a pressure sensor can be used to determine if bubbles are present on a liquid surface (Yamazaki; Pg. 1 2nd Para., Pg. 4 2nd to Last Para., Pg. 5 2nd-3rd Para.), which Shimase teaches is a cause of abnormal dispensing that would cause an analysis failure (Shimase [0008]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shimase as applied to claim 1 above, and further in view of Matsubara, Yamazaki and Massaro (US Pub. No. 2007/0177778).

Regarding claim 5, Shimase discloses the automatic analyzer according to claim 1. Shimase discloses the analysis section (see Claim 1 above at Shimase teaching the analysis section in [0112], see Fig. 15).
	Shimase fails to explicitly disclose that:
the analysis section includes a first analysis unit and a second analysis unit, 
the first analysis unit determines that bubbles are present on a liquid level of the liquid on the basis of the change of the pressure in the probe after the probe contacts the bubbles, 
the second analysis unit determines that the bubbles are present at the surface of the liquid in a non-contact manner, and 
the second analysis unit cancels measurement item requests planned to the second analysis unit irrespectively of the cumulative number when determining that the bubbles are present.
	Matsubara is in the analogous field of automatic analyzers (Matsubara Pg. 1 2nd Para.). Matsubara teaches an analysis section that includes a first analysis unit and a second analysis unit (Matsubara; Pg. 3 5th-6th Paras., see Fig. 1 at analysis modules 5 to 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the automatic analyzer of Shimase to include an analysis section that includes a first analysis unit and a second analysis unit as in Matsubara. The motivation would have been that including multiple analysis units would increase throughput, thereby enhancing efficiency.
	Modified Shimase fails to explicitly disclose that:
the first analysis unit determines that bubbles are present on a liquid level of the liquid on the basis of the change of the pressure in the probe after the probe contacts the bubbles, 
the second analysis unit determines that the bubbles are present at the surface of the liquid in a non-contact manner, and 
the second analysis unit cancels measurement item requests planned to the second analysis unit irrespectively of the cumulative number when determining that the bubbles are present.
	Yamazaki is in the analogous field of automatic analyzers (Yamazaki Pg. 1 2nd Para.). Yamazaki teaches analysis units that determine that bubbles are present at the surface of the liquid based on a pressure change in a probe after the probe contacts the bubbles (Yamazaki; Pg. 1 2nd Para., Pg. 4 2nd to Last Para., Pg. 5 2nd-3rd Para.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first analysis unit in the automatic analyzer of modified Shimase so that the analysis unit determines that bubbles are present at the surface of the liquid on the basis of the change of the pressure in the probe after the probe contacts the bubbles as in Yamazaki, as Yamazaki teaches that a pressure sensor can be used to determine if bubbles are present on a liquid surface (Yamazaki; Pg. 1 2nd Para., Pg. 4 2nd to Last Para., Pg. 5 2nd-3rd Para.), which Shimase teaches is a cause of abnormal dispensing that would cause an analysis failure (Shimase [0008]).
	Modified Shimase fails to explicitly disclose that:
the second analysis unit determines that the bubbles are present at the surface of the liquid in a non-contact manner, and 
the second analysis unit cancels measurement item requests planned to the second analysis unit irrespectively of the cumulative number when determining that the bubbles are present.
	Massaro is in the analogous field of sample processing apparatuses (Massaro [0001]). Massaro teaches an analysis unit that determines that bubbles are present at a liquid surface in a non-contact manner (Massaro [0030]). The analysis unit cancels measurement item requests to the analysis unit irrespectively of the cumulative number when determining that bubbles are present (Massaro; [0030], [0040], as the analysis unit may stop aspiration, the analysis unit appears capable of canceling measurement items irrespectively of a cumulative number). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second analysis unit in the automatic analyzer of modified Shimase to determine that bubbles are present at a liquid surface in a non-contact manner, and cancel measurement item requests planned to the second analysis unit irrespectively of the cumulative number when determining that the bubbles are present as in Massaro. Massaro teaches that an image analysis unit can be used to determine that bubbles are present on a liquid surface (Massaro [0030]). Further, as Shimase teaches that bubbles are a cause of abnormal dispensing that would cause an analysis failure (Shimase [0008]), stopping the analysis immediately after the detection of bubbles regardless of any other operating conditions would prevent subsequent analysis failure in future measurements.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shimase as applied to claim 1 above, and further in view of Chida et al. (US Pub. No. 2012/0036944; hereinafter Chida).

Regarding claim 6, Shimase discloses the automatic analyzer according to claim 1. Shimase further discloses that the liquid is a specimen (the liquid is not positively recited), and the controller (see Claim 1 above at Shimase teaching the controller in [0112]-[0113], see Fig. 15).
	Shimase fails to explicitly disclose that:
the automatic analyzer further includes a specimen collecting section, and 
the controller cancels measurement item requests planned to the specimen and causes the specimen to be transported to the specimen collecting section when the updated cumulative number reaches the allowable cumulative number.
	Chida is in the analogous field of automatic analyzers (Chida [0001]). Chida teaches a specimen collection section, and canceling measurement item requests planned to a specimen and transporting the specimen to the specimen collecting section upon detection of an abnormality (Chida; [0011], [0013]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller in the automatic analyzer of Shimase by including a specimen collecting section, and having the controller cancel measurement item requests planned to the specimen and transport the specimen to the specimen collecting section as in Chida, as Chida teaches that including a specimen collecting section and canceling planned measurement item requests and transporting the specimen to the specimen collecting section upon detection of an abnormality would allow the specimen to be re-measured swiftly (Chida; [0011], [0013], [0160]), thereby reducing operating time and enhancing efficiency.
	Further, with regards to the controller canceling measurement item requests planned to the specimen and causing the specimen to be transported to the specimen collecting section when the updated cumulative number reaches the allowable cumulative number, the controller of modified Shimase appears capable of transporting the specimen to the specimen collecting section when the updated cumulative number reaches the allowable cumulative number, as Shimase teaches stopping a dispensing operation when an updated cumulative number reaches an allowable cumulative number (see Shimase Fig. 17), and Chida teaches transporting a specimen to a specimen collecting section upon detection of an abnormality (Chida; [0011], [0013]). The motivation for transporting a specimen to a specimen collecting section when an updated cumulative number reaches the allowable cumulative number would have been to allow the specimen to be re-measured swiftly (Chida; [0011], [0013], [0160]), thereby reducing operating time and enhancing efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M./					/JILL A WARDEN/             Examiner, Art Unit 1798                       Supervisory Patent Examiner, Art Unit 1798